Citation Nr: 1640771	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-31 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected fibromyalgia.  

3.  Entitlement to an initial compensable disability rating for service-connected chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard of Alabama from 1980 to 2005 with periods of active duty for training, including from February 1980 to May 1980, and periods of active duty, to include from December 2003 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pursuant to the Veteran's requests in November 2013 and October 2014, a videoconference was scheduled to occur before a Veterans Law Judge in August 2016.  In a July 2016 written correspondence, the Veteran withdrew his request for a Board hearing.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In July 2016, the Veteran's representative requested 30 days to submit additional evidence.  In September 2016, the Veteran's representative notified VA that no more evidence would be submitted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand regarding all claims on appeal is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  VA initially received a January 2013 letter from a Social Security Disability Law Firm indicating the Veteran was applying for disability benefits from the SSA.  Although a record in the file indicates the Veteran's claim was denied, a May 2014 SSA Notice of Decision indicates that the Veteran's SSA claim was granted.  Evidence obtained for the Veteran's claim before the SSA could be relevant to the Veteran's present appeals before VA.  However, no such evidence has been associated with the record and it does not appear the RO attempted to obtain it.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Additionally, verification of all duty periods is required.  The Veteran served in the National Guard from 1980 to 2005, but the only DD-214s regarding active duty or active duty for training show periods from February 1980 to May 1980 and from December 2003 to June 2005.  Accordingly, such periods must be verified and identified for the VA examiners.  

Third, updated examinations shall be ordered as new evidence may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, and/or the Veteran's National Guard unit to obtain verification of all periods of active duty, active duty for training, and inactive duty for training.  Document for the file what locations were contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion from the VA examiner who provided the October 2012 opinion regarding the low back disorder.  If the same examiner is not available, the matter must be referred to a qualified medical professional.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder had its onset in, or is otherwise related to, a period of active duty or active duty for training?

2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder is due to an injury incurred in a period of INACDUTRA?

The examiner must address the February 2004 service treatment records, a March 2005 statement of medical examination, the November 2006 CT scan, and all other relevant medical evidence.  The examiner must also address the Veteran's statements regarding onset of his symptoms.  

6.  After any additional records are associated with the claims file, obtain an updated examination to obtain the current severity of the Veteran's service-connected fibromyalgia and chronic fatigue syndrome.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaires.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

